To quash a writ of certiorari directed to the highway commissioner and clerk of a township, commanding them to certify the proceedings had in laying out a private road.
Order to show cause denied June 13, 1893.
The motion to dismiss the writ alleged (1) that said proceeding is out of the course of common law, and is not to carry into effect any order, judgment or decree of said court, or to give said court such supervisory control over, an inferior court, or tribunal as is contemplated by the constitution; (2) that said proceeding was taken by certiorari to the Supreme Court, and the writ was dismissed by that court-; (3) that said writ was not taken out ■within the time limited by the statute; (4) that there had been no proper service of said writ, as no bond was served on respondents, or any notice that the statutory bond had been filed in said cause; (5) that no statutory appeal was taken by any party to the record to the township board, and no reason is given in the petition for not taking such appeal, and (6) that the petitioner for the writ is not a party to the record, and is not admitted by the record to be a land owner.